Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 and 2 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,067,133, application 17/067,133, in view of Watson.     
17/233,646:
1. A method for displaying, in a two-dimensional array, combinations of aircraft flight metrics, the method, implemented on a system including at least one display device and at least one input device, comprising:
17/067,133
A method for displaying, in a two two-dimensional array, combinations of aircraft flight metrics, the method implemented on a system including at least one display device and at least one input device, comprising: 

17/233,646:
displaying cells of the array on the at least one display device;
17/067,133
displaying cells of the array on the at least one display device; 

17/233,646:
displaying, on the display device, an X-axis of values of the array and a Y-axis of values of the array;
17/067,133
displaying, on the display device, an X-axis of values of the array and a Y-axis of values of the array; 

17/233,646:
receiving, by the at least one input device, a first flight metric and a corresponding second flight metric, wherein at least one of the first flight metric and the corresponding second flight metric is received from a pre-existing system or flight metric instrument of the aircraft;
17/067,133
receiving, by the at least one input device, an input of a first flight metric 

17/233,646:
scaling the first flight metric into a first flight metric proxy value and scaling the second flight metric into a second flight metric proxy value;
17/067,133
scaling the first flight metric into a first flight metric proxy value;

17/233,646
See above 
17/067,133
receiving, by the at least one input device, an input of a corresponding second flight metric; 

17/233,646
See above 
17/067,133
scaling the second flight metric into a second flight metric proxy value, and 

17/233,646
on the at least one display device, displaying, in a cell of the array that corresponds to an intersection of the first flight metric proxy value and the second flight metric proxy value, an indicator that visually indicates a distance between the cell and an alignment vector,
17/067,133
on the at least one display device, displaying, in a cell of the array that corresponds to an intersection of the first flight metric proxy value and the second metric flight proxy value an indicator that visually indicates a distance between the cell and an alignment vector,  

17/233,646
wherein the alignment vector is defined by cells or portions of cells of the two- dimensional array which represent a desired range of the combinations of the first and second flight metric proxy values for at least a portion of the aircraft flight.
17/067,133
wherein the alignment vector is defined by cells or portions of cells of the two-dimensional array which represent a desired range of the combinations of the first and second flight metric proxy values for at least a portion of the aircraft flight.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022. The examiner can normally be reached Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161